Citation Nr: 0407301	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  98-02 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from April 1971 to May 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

This case has previously come before the Board.  In March 
2001, the Board remanded the issue to the agency of original 
jurisdiction (AOJ) for the further development.  The case has 
been returned to the Board for further appellate review.  

The veteran was afforded an RO hearing in January 2000.  A 
transcript of the hearing has been associated with the claims 
folder.  

The Board notes that this appeal is remanded to the AOJ via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.  


REMAND

A January 2000 VA outpatient treatment record notes inpatient 
treatment at the Loma Linda VA Medical Center (VAMC) 
approximately two years earlier.  A January 2000 deferred 
rating decision and accompanying appointment log indicates 
that the veteran was seen in January 1997 and March 1997 at 
the Loma Linda VAMC.  It does not appear that VAMC Loma Linda 
records of treatment, dated in 1997, have been associated 
with the claims file.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should obtain any relevant 
treatment records from the Loma Linda 
VAMC, dated in 1997, which have not been 
associated with the claims.  Any 
unobtained records should be associated 
with the claims file.  If the requested 
records are unavailable, a negative 
response should be associated with the 
claims file.

2.  The appellant is advised that if he 
has, or is able to obtain, evidence 
relevant to the claims, he must submit 
the evidence.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


